DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on March 22, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claim 1 has been amended; claims 2, 4, 5, 8-11, 13, 15, 16 and 19-22 are canceled; claims 17 and 18 are withdrawn from further consideration. Accordingly, claims 1, 3, 6, 7, 12, 14, 17 and 18 are pending in this application, with an action on the merits to follow regarding claims 1, 3, 6, 7, 12 and 14.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  in claim 1, line 6, Applicant positively references “a wearer”.  Examiner suggests referring to “the wearer” in lines 8 and 11 and in line 2 of claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuesters (WO 2005/063068 A1) in view of Stubiger (US 2010/0269242) and Cassens (USPN 2,462,361), and further as evidenced by Koppes (USPN 6,859,941).
Regarding independent claim 1, Kuesters discloses an article of apparel (Figs. 1A and 1B depict an article of apparel), comprising: a garment (garment #14 is a jacket-type garment) with a front (Fig. 1A shows a front view #10, which shows a front of the garment #14) and back (Fig. 1A shows a rear view #12, which shows a back of the garment #14), the front and back of the garment further comprising a torso, a pair of shoulders, and a pair of sleeves (Figs. 1A and 1B show a torso area, a pair of shoulder areas and a pair of sleeves of the garment #14); a first design integrated with the garment (base material is a reflective material, as identified by “reflective material #16”; the shape and/or inherent color/appearance of the material #16 is a “first design” integrated therein); and a third design comprising a reflective material externally visible when the garment is worn by a wearer, and overlaid on the first so as to constantly and simultaneously partially conceal and partially reveal the first design (the “third” design—Examiner is using the term “third” to remain consistent with Applicant’s claim terminology for better understanding—includes a pair of lateral strips #20 and #22, and third design includes a first horizontal band (#20 is a first horizontal band) completely encircling the torso (Figs. 1A and 1B show complete encircling of the torso area) and a vertical band on each one of the pair of shoulders (vertical bands #24 and #26; Figs. 1A and 1B), each vertical band adjoining the first horizontal band in the front and back of the garment (as shown in Figs. 1A and 1B, the vertical bands adjoin to the first horizontal band).  Kuesters is silent as to whether the first design comprises fluorescent material having an area of at least 78 in² externally visible when the garment is worn by a wearer and wherein the first design further includes at least one of a visible print or design, and silent to there being a second design comprising two side panels externally visible when the garment is worn by a wearer, and is therefore silent to the third design to being overlaid on said second design so as to constantly and simultaneously partially conceal and partially reveal said second design.
Stubiger teaches a material structure #1 that is formed from a grid pattern #20 of a material #30 of fluorescent dye #40, the grid pattern #20 applied to a base layer 
Cassens teaches a jacket garment with four segmented panels #22 (i.e. side panels), two on each lateral side of the garment, each respective pair of side panels attached to one another via a respective vertical seam #23 and attached to the remainder of the garment (i.e. the front and back portions #24, #25 and #17) via seams #21 that incorporate a reflective material #31 therein for improved visibility of the jacket.
Kuesters and Stubiger teach analogous inventions in the field of jackets with reflective materials.  Kuesters and Cassens teach analogous inventions in the field of jackets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the material structure #1 of Stubiger as the material of choice for the base reflective material #16 of Kuesters in order to provide the garment with an alternative known reflective surface that can provide an adequate amount of reflectivity for meeting certain industry standards, such as EN 471 as taught by Stubiger (Para. 0034 of Stubiger).  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the segmented panels #22 and reflective 
and as further evidenced by Koppes, as explained with respect to independent claim 1 above) is disclosed such that the fluorescent material is a color selected from the group consisting of yellow, yellow-green, green, orange, orange-red, and red (as noted above, Stubiger teaches that a fluorescent orange is used (Para. 0034 of Stubiger), wherein the fluorescent material of Stubiger has been incorporated into Kuesters, as explained above; Stubiger also teaches that yellow, orange-red and red (Para. 0003 of Stubiger) could be used).
Regarding claim 6, the modified garment of Kuesters (i.e. Kuesters in view of Stubiger and Cassens, and as further evidenced by Koppes, as explained with respect to independent claim 1 above) is disclosed such that the reflective material comprises an area of at least 10 in² (Kuesters teaches that its strips have a width of 5 cm (Page 14, Line 5 of first paragraph, of Kuesters), wherein 5 cm is equal to about 1.968 inches; since a length of 5.5 inches of just one of the stripes would be sufficient to eclipse the requirement of “at least 10 inches²” (i.e. 5.5 inches of the 1.968-inch wide stripe would have an area of 10.82 in²), and a typical jacket as shown in Fig. 1A and 1B of Kuesters would reasonably be expected to be more than 5.5 inches wide, and further since the horizontal stripe #20 encircles the torso and the vertical stripes #24/26 wrap from the stripe #20 upwards and over the shoulders, it would be reasonable to expect that the stripes would have an area of at least 10 in²; nevertheless, it would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the reflective material of the stripes to have an area of at least 10 in², for the reasons above, and further since it has been held that where the general 
Regarding claim 12, the modified garment of Kuesters (i.e. Kuesters in view of Stubiger and Cassens, and as further evidenced by Koppes, as explained with respect to independent claim 1 above) is disclosed such that the visible print or design of the first design includes an artistic expression selected from the group consisting of a logo, icon, text, graphic, and plaid (the grid pattern of Stubiger, which defines the first design’s “visible print or design”, is at least one type of a “graphic”, absent further distinguishing limitations in the claim).
Regarding claim 14, the modified garment of Kuesters (i.e. Kuesters in view of Stubiger and Cassens, and as further evidenced by Koppes, as explained with respect to independent claim 1 above) is disclosed such that the reflective material provides 360° external visibility of the horizontal band when the garment is worn by a wearer (as depicted by Figs. 1A and 1B, the garment is not invisible in the front view or the back view, and since the garment is a solid structure, the remaining degrees of external visibility of the horizontal band would likewise be visible externally, when the garment is worn by the wearer; fig. 2 of Kuesters shows a graph that indicates that all 360° provide a non-zero visibility (i.e. a non-zero visibility indicates that there is external visibility)).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuesters in view of Stubiger and Cassens (and evidenced by Koppes) as applied to claim 1 above, and further in view of Theewis et al. (hereinafter “Theewis”) (USPN 4,815,146).
and as further evidenced by Koppes, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above.  Kuesters does not teach that the reflective material is at least 2 inches wide.  However, Kuesters does teach that the reflective is very close to 2 inches wide, since it teaches that the stripes are 5 cm in width, wherein 5 cm is approximately 1.968 inches.
Theewis teaches a garment with reflective bands, and Theewis further discloses that the bands have widths that can be either 5-6 cm or 8-9 cm (Col. 4, Lines 23-25 of Theewis; Examiner notes that 2 inches is equal to 5.08 centimeters (cm)).
Modified Kuesters and Theewis teach analogous inventions in the field of garments with reflective stripes.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a width of at least 6 cm (as taught by Theewis; 6 cm equals 2.36 inches, which is “at least 2 inches” as claimed) for the reflective stripes of Kuesters, which would only involve an increase of about 0.032 inch (as noted above, Kuesters already teaches a width of 5 cm, which is equal to 1.968 inches), in order to provide increased reflectivity of the garment to enhance the visibility of the wearer in a hazardous environment, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(1 l)(A).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/Primary Examiner, Art Unit 3732